Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWANCE
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 13, and 17, the claims are allowable over the US Patent App. Pub. No. 20050033758 (Baxter).  Like the claimed invention, Baxter teaches presenting a content, e.g., keyframes of a video and or textual signal, where the user can search through the keyframes, where magnification level can be changed to indicate the layer currently being searched in.  The each magnification level corresponds to a hierarchical step.  However, unlike the claimed invention, when the magnification level changes, there is no identification of any view template to use for presenting the second portion of the content.  This allows different portions of the content to be presented in different display layout without requiring the user to make manual selection of display layout.  As such, Baxter does not teach all of the claimed limitations in the context of independent claims 1, 13, and 17 as a whole.
As such, claims 1, 13, and 17 are allowed over the prior art discussed above.

A double patenting analysis has been performed with respect to issued patents having common relationship of inventorship and/or ownership with respect to the above allowed claims, none found to require a double patenting rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144